Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 1 of 21 PageID: 26364



             IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF NEW JERSEY
    ___________________________________
                                         )
    IN RE: JOHNSON & JOHNSON             )
    TALCUM POWDER PRODUCTS               )
    MARKETING, SALES PRACTICES AND )         MDL Docket No. 2738
    PRODUCTS LIABILITY LITIGATION        )
    ___________________________________ )
                                         )
    This Document Relates To All Cases   )
    ___________________________________ )


               OMNIBUS CERTIFICATION OF JULIE L. TERSIGNI
          1.    I am an attorney at law of the State of New Jersey and am an associate

    of the law firm of Drinker Biddle & Reath LLP, attorneys for Defendants Johnson

    & Johnson and Johnson & Johnson Consumer Inc., formerly known as Johnson &

    Johnson Consumer Companies, Inc. I submit this Certification based on personal

    knowledge in support of Defendants’ Johnson & Johnson and Johnson & Johnson

    Consumer, Inc.’s Omnibus Motion to Exclude the Opinions of Plaintiffs’ Experts

    for General Causation Daubert Hearing.

          2.    Attached hereto are true and correct copies of the following exhibits:

             Section A: Scientific Studies, Editorials and Other Articles
     Exhibit No. Description
                  Abelmann et al., Historical Ambient Airborne Asbestos
                  Concentrations in the United States – An Analysis of Published
        A1
                  and Unpublished Literature (1960s-2000s), 27(14) Inhal Toxicol.
                  754 (2015)
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 2 of 21 PageID: 26365




             Section A: Scientific Studies, Editorials and Other Articles
     Exhibit No. Description
                  Acheson et al., Mortality of Two Groups of Women Who
        A2        Manufactured Gas Masks from Chrysotile and Crocidolite
                  Asbestos: A 40-Year Follow-Up, 39 Br J Ind Med 344 (1982)
                  Addison & McConnell, A Review of Carcinogenicity Studies of
        A3        Asbestos and Non-Asbestos Tremolite and Other Amphiboles, 52
                  Regul Toxicol Pharmacol. S180 (2008)
                  Agency for Toxic Substances & Disease Registry, U.S. Dep’t of
        A4
                  Health & Human Servs., Toxicological Profile for Cresols (2008)
                  Agency for Toxic Substances & Disease Registry, U.S. Dep’t of
        A5
                  Health & Human Servs., Toxicological Profile for Nickel (2005)
                  Alberg et al., Socioeconomic Status in Relation to the Risk of
        A6        Ovarian Cancer in African-American Women: A Population-
                  Based Case-Control Study, 184 J. Epidemiology 274 (2016)
                  Allaire et al., Talc in Liver Tissue of Intravenous Drug Abusers
        A7
                  with Chronic Hepatitis, 92(5) A.J.C.P. 583 (1989)
                  Amrhein et al., Retire statistical significance, 567 Nature 305
        A8
                  (2019)
                  Baandrup et al., Nonsteroidal Anti-Inflammatory Drugs and Risk
                  of Ovarian Cancer: Systematic Review and Meta-Analysis of
        A9
                  Observational Studies, 92(3) Acta Obstet Gynecol Scand. 245
                  (2013)
                  Bates et al., The Challenging Pelvic Examination, 26 J. Gen.
        A10
                  Internal Med. 651 (2011)
                  Berge et al., Genital use of talc and risk of ovarian cancer: a
        A11
                  meta-analysis, 27(3) Eur J Cancer Prev. 248 (2018)
                  Bonovas et al., Do Nonsteroidal Anti-Inflammatory Drugs Affect
        A12       the Risk of Developing Ovarian Cancer? A Meta-Analysis, 60(2)
                  Br J Clin Pharmacol. 194 (2005)
                  Bosch et al., The causal relation between human papillomavirus
        A13
                  and cervical cancer, 55(4) J. Clin. Pathol. 244 (2002)
                  Brennan et al., Secondhand Smoke Exposure in Adulthood and
        A14       Risk of Lung Cancer Among Never Smokers: A Pooled Analysis
                  of Two Large Studies, 109 Int’l J. Cancer 125 (2004)
                  Brydson et al., Analytical Transmission Electron Microscopy 3
        A15
                  (2014)



                                           2
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 3 of 21 PageID: 26366




             Section A: Scientific Studies, Editorials and Other Articles
     Exhibit No. Description
                  Buz’Zard & Lau, Pycnogenol reduces Talc-induced Neoplastic
        A16       Transformation in Human Ovarian Cancer Cultures, 21
                  Phytotherapy Res. 579 (2007)
                  Camargo et al., Occupational Exposure to Asbestos and Ovarian
        A17       Cancer: A Meta-Analysis, 119 Envtl. Health Perspectives 1211
                  (2011)
                  Campbell et al., Bureau of Mines, Selected Silicate Minerals and
        A18
                  Their Asbestiform Varieties (1977)
                  Center for Evidence-Based Management, What are the levels of
        A19       evidence?, https://www.cebma.org/faq/what-are-the-levels-of-
                  evidence/ (last visited May 1, 2019)
                  Coggiola et al., An Update of a Mortality Study of Talc Miners
        A20
                  and Millers in Italy, 44(1) Am J Ind Med. 63 (2003)
                  Cook et al., Perineal Powder Exposure and the Risk of Ovarian
        A21
                  Cancer, 145(5) Am. J. Epidemiol. 59 (1997)
                  Cralley et al., Fibrous and Mineral Content of Cosmetic Talcum
        A22
                  Products, 29(4) Am Ind Hyg Assoc J. 350 (1968)
                  Cramer et al., Genital Talc Exposure and Risk of Ovarian Cancer,
        A23
                  81 Int’l J. Cancer 351 (1999)
                  Cramer et al., Presence of Talc in Pelvic Lymph Nodes of a
        A24       Woman With Ovarian Cancer and Long-Term Genital Exposure
                  to Cosmetic Talc, 110(2) Obstet Gynecol 498 (2007)
                  Cramer et al., The Association Between Talc Use and Ovarian
        A25       Cancer: A Retrospective Case-Control Study in Two US States,
                  27(3) Epidemiology 334 (2016)
                  De Boer, Transport of Particulate Matter Through the Human
        A26
                  Female Genital Tract, 28 J Reprod Fert. 295 (1972)
                  Diffraction Verification M68503-001, M68503-002, M68503-
                  009, M68503-010, M68503-014, M68503-019, M68503-020,
        A27
                  M68503-023, M68503-026, M68503-028, M68503-042,
                  M68503-057, and M68503-059
                  Diffraction Verification M69042-001, M69042-002, M69042-
        A28
                  003, M69042-004, M69042-008, and M69042-010
        A29       Diffraction Verification M69757-005 and M69757-007
                  Egger et al., Rationale, potentials, and promise of systematic
        A30       reviews, in Systematic Reviews in Health Care: Meta-Analysis in
                  Context (M. Egger, G.D. Smith, D.G. Altman, eds. 2001)

                                          3
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 4 of 21 PageID: 26367




             Section A: Scientific Studies, Editorials and Other Articles
     Exhibit No. Description
                  Egli & Newton, The Transport of Carbon Particles in the Human
        A31
                  Female Reproductive Tract, 12 Fertility & Sterility 151 (1961)
                  Endo-Capron et al., In Vitro Reponses of Rat Pleural Mesothelial
        A32       Cells to Talc Samples in Genotoxicity Assays, 7(1) Toxicol. In
                  Vitro 7 (1993)
                  European Chemicals Bureau, CAS No: 81-14-1, EINECS No.
                  201-328-0, 4’-Tert-Butyl-2’,6’-Dimethyl-3’,5’-
        A33
                  Dinitroacetophenone (Musk Ketone) Summary Risk Assessment
                  Report (2005)
                  European Commission Health & Consumer Protection
        A34       Directorate-General, Sci. Committee on Health & Envt’l Risks
                  (SCHER), Opinion on Classification of Musk Ketone (Jan. 2006)
                  Ferrante et al., Cancer Mortality and Incidence of Mesothelioma
        A35       in a Cohort of Wives of Asbestos Workers in Casale Monferrato,
                  Italy, 115 Envtl. Health Perspectives 1401 (2007)
                  Ferrer et al., Influence of Particle Size on Extrapleural Talc
        A36       Dissemination After Talc Slurry Pleurodesis, 122(3) Chest 1018
                  (2002)
                  Fiume et al., Safety Assessment of Talc as Used in Cosmetics,
        A37
                  34(1 Suppl.) Int’l J Toxicol. 66S (2015)
                  Fletcher et al., Molecular Basis Supporting the Association of
        A38       Talcum Powder Use with Increased Risk of Ovarian Cancer
                  (manuscript submitted Aug. 22, 2018)
                  Fletcher et al., Molecular Basis Supporting the Association of
        A39       Talcum Powder Use With Increased Risk of Ovarian Cancer,
                  Reproductive Sciences (2019)
                  Gamble & Gibbs, An Evaluation of the Risks of Lung Cancer and
        A40       Mesothelioma from Exposure to Amphibole Cleavage Fragments,
                  52 Regul Toxicol Pharmacol. S154 (2008)
                  Gardner et al., Potential Delivery of Contraceptive Agents to the
        A41       Female Reproductive Tract, in Controlled Release of Pesticides
                  and Pharmaceuticals (Lewis ed. 1981)
                  Gates et al., Risk Factors for Epithelial Ovarian Cancer by
        A42
                  Histologic Subtype, 171(1) Am J Epidemiol. 45 (2010)
                  Gates et al., Talc use, variants of the GSTM1, GSTT1, and NAT2
        A43       genes, and risk of epithelial ovarian cancer, 17(9) Cancer
                  Epidemiol Biomarkers Prev. 2436 (2008)

                                           4
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 5 of 21 PageID: 26368




             Section A: Scientific Studies, Editorials and Other Articles
     Exhibit No. Description
                  Genofre et al., Talc Pleurodesis: Evidence of Systemic
        A44       Inflammatory Response to Small Size Talc Particles, 103
                  Respiratory Med. 91 (2009)
                  Gertig et al., Prospective Study of Talc Use and Ovarian Cancer,
        A45
                  92 J. Nat. Cancer Inst. 249 (2000)
                  Goldstein & Henifin, Fed. Judicial Ctr., Reference Guide on
        A46       Toxicology, in Reference Manual on Scientific Evidence 633 (3d
                  ed. 2011)
                  Gonzalez et al., Douching, Talc Use, and Risk of Ovarian Cancer,
        A47
                  27(6) Epidemiol. 797 (2016)
                  Goodman et al., The nickel ion bioavailability model of the
        A48       carcinogenic potential of nickel-containing substances in the
                  lung, 41(2) Crit Rev Toxicol. 142 (2011)
                  Graham & Graham, Ovarian cancer and asbestos, 1 Envtl Res.
        A49
                  115 (1967)
                  Grant et al., Primary Peritoneal and Ovarian Cancers: An
        A50       Epidemiological Comparative Analysis, 21 Cancer Causes
                  Control 991 (2010)
                  Green et al., Fed. Judicial Ctr., Reference Guide on Epidemiology,
        A51
                  in Reference Manual on Scientific Evidence 549 (3d ed. 2011)
                  Gualtieri, Towards a quantitative model to predict the
        A52       toxicity/pathogenicity potential of mineral fibers, 361 Toxicol. &
                  Applied Pharmacol. 89 (2018)
                  Hamilton et al., Effects of Talc on the Rat Ovary, 65 Br. J. Exp.
        A53
                  Pathol. 101 (1984)
                  Hanchette et al., Ovarian Cancer Incidence in the U.S. and Toxic
        A54       Emissions from Pulp and Paper Plants: A Geospatial Analysis,
                  15 Int’l J. Envtl. Res. Pub. Health 1619 (2018)
                  Harlow et al., Perineal Exposure to Talc and Ovarian Cancer,
        A55
                  80(1) Obstet Gynecol. 19, 22 (1992)
                  Hartge et al., Talc and Ovarian Cancer, 250(14) J. Am. Med.
        A56
                  Assoc., 1844 (1983)
                  Health Canada, Application of Weight of Evidence and
                  Precaution in Risk Assessment, https://www.canada.ca/en/health-
        A57       canada/services/chemical-substances/fact-sheets/application-
                  weight-of-evidence-precaution-risk-assessments.html (last
                  updated June 15, 2017)

                                           5
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 6 of 21 PageID: 26369




             Section A: Scientific Studies, Editorials and Other Articles
     Exhibit No. Description
                  Health Canada, Draft Screening Assessment: Talc
        A58       (Mg3H2(SiO3)4) (Chem. Abstracts Serv. Registry No. 14807-96-6)
                  (2018)
                  Heller et al., Asbestos Exposure and Ovarian Fiber Burden, 29
        A59
                  Am. J. Indus. Med. 434 (1996)
                  Heller et al., The Relationship Between Perineal Cosmetic Talc
        A60       Usage and Ovarian Talc Particle Burden, Am. J. Obstet Gynecol
                  1507 (1996)
                  Henderson et al., Talc and Carcinoma of the Ovary and Cervix, J
        A61
                  Obstet Gynaecol Br Commonw. 266 (1971)
                  Henderson et al., The Demonstration of the Migration of Talc
        A62       from the Vagina and Posterior Uterus to the Ovary in the Rat, 40
                  Enviro. Res. 247 (1986)
                  Hill, The Environment and Disease: Association or Causation?,
        A63
                  58(5) Proc. Royal Soc’y Med. 295 (1965)
                  Hillegass et al., Utilization of Gene Profiling and Proteomics to
        A64       Determine Mineral Pathogenicity in a Human Mesothelial Cell
                  Line, 73(5) J. Toxicol. Envtl. Health A 423 (2010)
                  Houghton et al., Perineal Powder Use and Risk of Ovarian
        A65
                  Cancer, 106(9) J. Nat. Cancer Inst. (2014)
                  Hsie et al., The Use of Chinese Hamster Ovary Cells to Quantify
                  Specific Locus Mutation and to Determine Mutagenicity of
        A66
                  Chemicals. A Report of the Gene-Tox Program, 86(2) Mutat Res.
                  193 (1981)
                  Huncharek et al., Perineal Application of Cosmetic Talc and Risk
                  of Invasive Epithelial Ovarian Cancer: A Meta-Analysis of
        A67
                  11,933 Subjects from Sixteen Observational Studies, 23
                  Anticancer Res. 1955 (2003)
                  Huncharek et al., Use of Cosmetic Talc on Contraceptive
        A68       Diaphragms and Risk of Ovarian Cancer: A Meta-Analysis of
                  Nine Observational Studies, 16 Eur J Cancer Prev. 422 (2007)
        A69       Index of IFRA Standards – 48th Amendment
                  Int’l Agency for Research on Cancer, World Health Org., 100C
        A70       Monographs on the Evaluation of Carcinogenic Risks to Humans:
                  Arsenic, Metals, Fibres, and Dust (2012)



                                           6
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 7 of 21 PageID: 26370




             Section A: Scientific Studies, Editorials and Other Articles
     Exhibit No. Description
                  Int’l Agency for Research on Cancer, World Health Org., 49
        A71       Monographs on the Evaluation of Carcinogenic Risks to Humans:
                  Chromium, Nickel and Welding (1990) [excerpts]
                  Int’l Agency for Research on Cancer, World Health Org., 93
        A72       Monographs on the Evaluation of Carcinogenic Risks to Humans:
                  Carbon Black, Titanium Dioxide, and Talc (2010)
                  Int’l Agency for Research on Cancer, World Health Org.,
        A73       Monograph on the Evaluation of Carcinogenic Risks to Humans:
                  Preamble (2006)
                  Int’l Org. for Standardization, Air Quality – Bulk Materials: Part
        A74       1: Sampling and qualitative determination of asbestos in
                  commercial bulk materials (2012)
                  Int’l Org. for Standardization, Air Quality – Bulk Materials: Part
        A75       2: Quantitative determination of asbestos by gravimetric and
                  microscopical methods (2014)
                  Int’l Org. for Standardization, Ambient Air – Determination of
        A76       asbestos fibres – Direct-transfer transmission electron
                  microscopy method (1995)
                  International Organization for Standardization, All about ISO,
        A77
                  https://www.iso.org/about-us.html (last visited May 4, 2019)
                  International Organization for Standardization, ANSI,
        A78
                  https://www.iso.org/member/2188.html (last visited May 4, 2019)
                  Ioannidis et al., The Importance of Predefined Rules and
                  Prespecified Statistical Analyses: Do Not Abandon Significance,
        A79
                  JAMA Online (2019),
                  https://jamanetwork.com/journals/jama/fullarticle/2730486
                  Iturralde & Venter, Hysterosalpingo-Radionuclide Scintigraphy
        A80
                  (HERS), 9(4) Seminars in Nuclear Med. 301 (1981)
                  Johnson, Retiring Significance: Raise the Bar, 567 Nature 461
        A81
                  (2019)
                  Jones & Lopez, Gamete Transportation and Fertilization, in
        A82
                  Human Reproductive Biology (3d ed. 2006)
                  Kadanali et al., Evaluation of active and passive transport
                  mechanisms in genital tracts of IUD-bearing women with
        A83
                  radionuclide hysterosalpingoscintigraphy, 63 Contraception 41
                  (2001)


                                           7
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 8 of 21 PageID: 26371




             Section A: Scientific Studies, Editorials and Other Articles
     Exhibit No. Description
                  Karageorgi et al., Perineal Use of Talcum Powder and
        A84       Endometrial Cancer Risk, 19(5) Cancer Epidemiol Biomarkers
                  Prev. 1269 (2010)
                  Keskin et al., Does Long-Term Talc Exposure Have a
                  Carcinogenic Effect on the Female Genital System of Rats? An
        A85
                  experimental pilot study, 280 Archives Gynecol. Obstet. 925
                  (2009)
                  Kunz et al., The Uterine Peristaltic Pump: Normal and Impeded
        A86       Sperm Transport within the Female Genital Tract, in The Fate of
                  the Male Germ Cell 267 (Ivell & Holstein eds. 1997)
                  Langseth & Kjaerheim, Ovarian cancer and occupational
        A87       exposure among pulp and paper employees in Norway, 30(5)
                  Scand. J. Work Envtl. Health 356 (2004)
                  Langseth et al., Perineal Use of Talc and Risk of Ovarian Cancer,
        A88
                  62 J. Epidemiology & Cmty. Health 358 (2008)
                  Letter from Steven M. Musser, Ph.D., Deputy Dir. for Sci.
                  Operations, Ctr. for Food Safety & Applied Nutrition, to Samuel
        A89
                  S. Epstein, M.D., Cancer Prev. Coalition, Univ. of Ill. – Chi.
                  School of Pub. Health (Apr. 1, 2014)
                  Lin et al., Risk of Ovarian Cancer in Women with Pelvic
        A90       Inflammatory Disease: A Population-Based Study, 12(9) Lancet
                  Oncol. 900 (2011)
                  Malmberg et al., Serous tubal intraepithelial carcinoma, chronic
        A91       fallopian tube injury, and serous carcinoma development, 468
                  Virchows Arch. 707 (2016)
                  MAS TEM Coefficient of Variation for Tremolite and
        A92
                  Anthophyllite in Talc: A Quality Control Study, Sept. 6, 2018
                  McDonald et al., Correlative polarizing light and scanning
        A93       electron microscopy for the assessment of talc in pelvic region
                  lymph nodes, 43 Ultrastructural Pathol. 1 (2019)
                  Mills et al., Perineal talc exposure and epithelial ovarian cancer
        A94       risk in the Central Valley of California, 112(3) Int’l J. Cancer 458
                  (2004)
                  Moorman et al., Ovarian Cancer Risk Factors in African-
        A95
                  American and White Women, 170(5) Am J Epidemiol. 598 (2009)
                  Morice et al., Mucinous Ovarian Carcinoma, 380(13) N. Engl. J.
        A96
                  Med. 1256 (2019)

                                            8
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 9 of 21 PageID: 26372




             Section A: Scientific Studies, Editorials and Other Articles
     Exhibit No. Description
                  Narod, Talc and Ovarian Cancer, 141(3) Gynecol. Oncol. 410
        A97
                  (2016)
                  Nat’l Inst. for Occupational Health and Safety, Asbestos Fibers
        A98       and Other Elongate Mineral Particles: State of the Science and
                  Roadmap for Research (2011)
                  Nat’l Toxicology Program, Organ Sites with Neoplasia Guided
                  Search Health, https://manticore.niehs.nih.gov/cebssearch/
        A99
                  support/view/CEBS_Organ-Sites-Neoplasia-Guided-Search-
                  Help.pdf (last updated July 21, 2017)
                  Nat’l Toxicology Program, U.S. Dep’t of Health & Human
                  Servs., No. 389, Toxicology and Carcinogenesis Studies of
       A100
                  Sodium Azide (CAS No. 26628-22-8) in F344/N Rats (Gavage
                  Studies) (1991)
                  Nat’l Toxicology Program, U.S. Dep’t of Health & Human
                  Servs., No. 451, Toxicology and Carcinogenesis of Nickel Oxide
       A101
                  (CAS No. 1313-99) in F344/N Rats and B6C3F1 Mice (Inhalation
                  Studies) (1996)
                  Nat’l Toxicology Program, U.S. Dep’t of Health & Human
                  Servs., No. 453, Toxicology and Carcinogenesis of Nickel
       A102
                  Subsulfide (CAS No. 12035-72-2) in F344/N Rats and B6C3F1
                  Mice (Inhalation Studies) (1996)
                  Nat’l Toxicology Program, U.S. Dep’t of Health & Human
                  Servs., No. 454, Toxicology and Carcinogenesis Studies of Nickel
       A103
                  Sulfate Hexahydrate (CAS No. 10101-97-0) in F344 Rats and
                  B6C3F1 Mice (Inhalation Studies) (1996)
                  Nat’l Cancer Inst., Ovarian, Fallopian Tube, and Primary
                  Peritoneal Cancer Prevention (PDQ®)–Health Professional
       A104
                  Version, https://www.cancer.gov/types/ovarian/hp/ovarian-
                  prevention-pdq (last updated Mar. 1, 2019)
                  Ness & Cottreau, Review: Possible Role of Ovarian Epithelial
       A105       Inflammation in Ovarian Cancer, 91(17) J. Nat’l Cancer Inst.
                  1459 (1999)
                  Ness et al., Factors Related to Inflammation of the Ovarian
       A106       Epithelium and Risk of Ovarian Cancer, 11 Epidemiol. 111
                  (2000)



                                          9
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 10 of 21 PageID:
                                  26373



           Section A: Scientific Studies, Editorials and Other Articles
   Exhibit No. Description
                Ni et al., Meta-Analysis on the Association Between Non-
     A107       Steroidal Anti-Inflammatory Drug Use and Ovarian Cancer,
                75(1) Br J Clin Pharmacol. 26 (2012)
                Orden et al., Small Particle-Size Talc Is Associated with Poor
     A108       Outcome and Increased Inflammation in Thoracoscopic
                Pleurodesis, 86 Respiration 201 (2013)
                Penninkilampi & Eslick, Perineal Talc Use and Ovarian Cancer:
     A109
                A Systematic Review and Meta-Analysis, 29 Epidemiol. 41 (2018)
                Peres et al., Analgesic Medication Use and Risk of Epithelial
     A110       Ovarian Cancer in African-American Women, 114 Br J Cancer
                819 (2016)
                Peres et al., Racial/ethnic differences in the epidemiology of
     A111       ovarian cancer: a pooled analysis of 12 case-control studies, Int’l
                J Epidemiol. 1 (2017)
                Perkins & Harvey, U.S. Envt’l Protection Agency, Test Method:
     A112       Method for the Determination of Asbestos in Bulk Building
                Materials (1993)
                Phillips et al., Studies on the Absorption and Disposition of 3H-
     A113       Labelled Talc in the Rat, Mouse, Guinea-Pig and Rabbit, 16
                Toxicol. 161 (1978)
                Pike et al., Hormonal Factors and the Risk of Invasive Ovarian
     A114       Cancer: A Population-Based Case-Control Study, 82(1) Fertility
                & Sterility 186 (2004)
                Qin et al., Dietary Quality and Ovarian Cancer Risk in African-
     A115
                American Women, 185 J Epidemiol. 1281 (2017)
                Rasmussen et al., Pelvic Inflammatory Disease and the Risk of
                Ovarian Cancer and Borderline Ovarian Tumors: A Pooled
     A116
                Analysis of 13 Case-Control Studies, 185(1) Am J Epidemiol. 8
                (2017)
                Reid et al., Cancer Incidence Among Women and Girls
     A117       Environmentally and Occupationally Exposed to Blue Asbestos at
                Wittenoom, Western Australia, 122 Int’l J. Cancer 2337 (2008)
                Reid et al., Does Exposure to Asbestos Cause Ovarian Cancer? A
     A118       Systematic Literature Review and Meta-Analysis, 20(7) Cancer
                Epidemiol Biomarkers Prev. 1287 (2011)



                                         10
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 11 of 21 PageID:
                                  26374



           Section A: Scientific Studies, Editorials and Other Articles
   Exhibit No. Description
                Reid et al., Gynecologic and Breast Cancers in Women After
     A119       Exposure to Blue Asbestos at Wittenoom, 18 Cancer Epidemiol.
                Biomarkers Prev. 140 (2009)
                Reuter et al., Oxidative Stress, Inflammation and Cancer: How
     A120
                Are They Linked?, 49 Free Radical Bio. Med. 1603 (2010)
                Rhodes et al., Carcinogenesis studies of benzophenone in rats and
     A121
                mice, 45(5) Food Chem Toxicol. 843 (2007)
                Robert-Sauve Research Institute in Occupational Health and
     A122       Safety, Studies and Research Projects: Synthesis of Knowledge
                on Tremolite in Talc (Report R-755) (2012)
                Roggli & Green, Dimensions of Elongated Mineral Particles: A
                Study of More Than 570 Fibers From More Than 90 Cases with
     A123
                Implications for Pathogenicity and Classification as Asbestiform
                vs. Cleavage Fragments, Ultrastruct Pathol. 1 (2019)
                Rosenblatt et al., Characteristics of Women Who Use Perineal
     A124
                Powders, 92(5) Obstet Gynecol. 753 (1998)
                Rosenblatt et al., Genital Powder Exposure and the Risk of
     A125       Epithelial Ovarian Cancer, 25(2) Cancer Causes Control 737
                (2011)
                Rothman et al., Interpretation of Epidemiologic Studies on Talc
     A126
                and Ovarian Cancer (2000)
                Saed et al., Dichloroacetate Induces Apoptosis of Epithelial
     A127       Ovarian Cancer Cells Through a Mechanism Involving
                Modulation of Oxidative Stress, 18 Reprod. Sci. 1253 (2011)
                Saed et al., Updates on the Role of Oxidative Stress in the
     A128       Pathogenesis of Ovarian Cancer, 145 Gynecol. Oncol. 595
                (2017)
                Schildkraut et al., Association between Body Powder Use and
     A129       Ovarian Cancer: The African American Cancer Epidemiology
                Study, 25(10) Cancer Epidemiol Biomarkers Prev. (2016)
                Senthil et al., Evidence of Oxidative Stress in the Circulation of
     A130
                Ovarian Cancer Patients, 339 Clinica Chimica Acta 27 (2004)
                Shukla et al., Alterations in Gene Expression in Human
     A131       Mesothelial Cells Correlate with Mineral Pathogenicity, 41 Am.
                J. Respiratory Cell Molecular Biology 114 (2009)
     A132       Significant debate, 567 Nature 283 (Mar. 21, 2019)


                                         11
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 12 of 21 PageID:
                                  26375



           Section A: Scientific Studies, Editorials and Other Articles
   Exhibit No. Description
                Silbergeld, The Role of Toxicology in Causation: A Scientific
     A133
                Perspective, 1 Courts. Health Sci. & L. 374 (1991)
                Sjösten et al., Retrograde migration of glove powder in human
     A134
                female genital tract, 19 Hum. Reprod. 991 (2004)
                Smith et al., Biologic Tests of Tremolite in Hamsters, Dusts
     A135
                Disease 335 (1979)
                Stanton et al., Relation of Particle Dimension to Carcinogenicity
     A136       in Amphibole Asbestoses and other Fibrous Minerals, 67(3) J.
                Nat’l Cancer Inst. 965 (1981)
                Taher et al., Systematic Review and Meta-Analysis of the
     A137       Association Between Perineal Use of Talc and Risk of Ovarian
                Cancer (unpublished, 2018)
                Taylor et al., Meta-analysis of studies of passive smoking and
     A138       lung cancer: effects of study type and continent, 36 Int’l J.
                Epidemiol. 1048 (2007)
                Terry et al., Genital Powder Use and Risk of Ovarian Cancer: A
     A139       Pooled Analysis of 8,525 Cases and 9,859 Controls, 6(8) Cancer
                Prevention Res. 811 (2013)
                Terry et al., Supplemental Selenium May Decrease Ovarian
     A140       Cancer Risk in African-American Women, 147 J. Nutrition 621
                (2017)
                Trabert et al., Analgesic Use and Ovarian Cancer Risk: An
     A141       Analysis in the Ovarian Cancer Cohort Consortium, 111(2) J.
                Nat’l Cancer Inst. 137 (2019)
                Trabert et al., Aspirin, Nonaspirin Nonsteroidal Anti-
                Inflammatory Drug, and Acetaminophen Use and Risk of Invasive
     A142       Epithelial Ovarian Cancer: A Pooled Analysis in the Ovarian
                Cancer Association Consortium, 106(2) J. Nat’l Cancer Inst. 1
                (2014)
                Trabert et al., Pre-Diagnostic Serum Levels of Inflammation
                Markers and Risk of Ovarian Cancer in the Prostate, Lung,
     A143
                Colorectal and Ovarian Cancer (PLCO) Screening Trial, 135
                Gynecol Oncol. 297 (2014)
                U.S. Envtl. Protection Agency, CAS No. 18540-29-9,
     A144
                Toxicological Review of Hexavalent Chromium (1998)
                U.S. Envtl. Protection Agency, Integrated Risk Information
     A145
                System, 4-Methylphenol; CASN 106-44-5 4 (1993),

                                        12
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 13 of 21 PageID:
                                  26376



           Section A: Scientific Studies, Editorials and Other Articles
   Exhibit No. Description
                https://cfpub.epa.gov/ncea/iris/iris_documents/
                documents/subst/0302_summary.pdf
     A146       U.S. Geological Survey, Some Facts About Asbestos (2001)
     A147       U.S. Geological Survey, Tremolite Images Nos. 2, 18, 20
                Ventner & Iturralde, Migration of a Particulate Radioactive
     A148       Tracer from the Vagina to the Peritoneal Cavity and Ovaries, SA
                Med. J. 917 (1979)
                Wehner et al., On Talc Translocation From the Vagina to the
     A149
                Oviducts and Beyond, 24 Food Chem Toxicol. 329 (1986)
                Werebe et al., Systemic Distribution of Talc After Intrapleural
     A150
                Administration in Rats, 115(1) Chest 190 (1999)
                Wergeland et al., Morbidity and Mortality in Talc-Exposed
     A151
                Workers, 17(4) Am J Ind Med. 505 (1990)
                Wild et al., A Cohort Mortality and Nested Case-Control Study of
     A152       French and Austrian Talc Workers, 59(2) Occup Environ Med.
                98 (2002)
                World Cancer Res. Fund & Am. Inst. for Cancer Res.,
     A153       Continuous Update Project Expert Report: Judging the Evidence
                (2018)
                World Cancer Res. Fund Int’l Continuous Update Project, Diet,
     A154
                Nutrition, Physical Activity and Ovarian Cancer (revised 2018)
                Wu et al., African Americans and Hispanics Remain at Lower
                Risk of Ovarian Cancer Than Non-Hispanic Whites after
     A155
                Considering Nongenetic Risk Factors and Oophorectomy Rates,
                24(7) Cancer Epidemiology Biomarkers Prev. 1094 (2015)
                Wylie et al., Mineralogical Features Associated with Cytotoxic
                and Proliferative Effects of Fibrous Talc and Asbestos on Rodent
     A156
                Tracheal Epithelial and Pleural Mesothelial Cells, 147 Toxicol.
                Applied Pharmacol. 143 (1997)
                Wynder et al., Weak Associations in Epidemiology and Their
     A157
                Interpretation, 11 Preventive Med. 464 (1982)
                Yamate et al., Methodology for the Measurement of Airborne
     A158
                Asbestos by Electron Microscopy (1984)
                Zervomanolakis et al., Physiology of Upward Transport in the
     A159       Human Female Genital Tract, 1101 Ann. N.Y. Acad. Sci. 1
                (2007)


                                        13
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 14 of 21 PageID:
                                  26377




                    Section B: MDL Depositions and Exhibits 1
      Exhibit No. Description
          B1      Deposition of Alan Campion, Ph.D., Jan. 9, 2019
          B2      Deposition of Anne McTiernan, M.D., Ph.D., Jan. 28, 2019
          B3      Deposition of April Zambelli-Weiner, Ph.D. Vol. I, Jan. 11, 2019
          B4      Deposition of April Zambelli-Weiner, Ph.D. Vol. II, Feb. 7, 2019
          B5      Deposition of Arch I. Carson, M.D., Ph.D., Jan. 19, 2019
          B6      Deposition of Benjamin Neel, M.D., Ph.D., Mar. 19, 2019
          B7      Deposition of Brooke T. Mossman, M.S., Ph.D., Apr. 8, 2019
          B8      Deposition of Brooke T. Mossman, M.S., Ph.D., Exhibit 24
          B9      Deposition of Christian Merlo, M.D., M.P.H., Apr. 18, 2019
         B10      Deposition of Daniel L. Clarke-Pearson, M.D., Feb. 4, 2019
         B11      Deposition of Ellen Blair Smith, M.D., Jan. 9, 2019
         B12      Deposition of Ghassan Saed, Ph.D. Vol. 1, Jan. 23, 2019
                  Exhibit 1 to Deposition of Ghassan Saed, Ph.D. Vol. 1; and
         B13
                  produced version of SAED000001-97(color) also attached
         B14      Exhibit 8 to Deposition of Ghassan Saed, Ph.D. Vol. 1
                  Exhibit 9 to Deposition of Ghassan Saed, Ph.D. Vol. 1; and
         B15
                  produced version of Abstract Lab Notes also attached
         B16      Exhibit 19 to Deposition of Ghassan Saed, Ph.D. Vol. 1
         B17      Exhibit 20 to Deposition of Ghassan Saed, Ph.D. Vol. 1
         B18      Exhibit 21 to Deposition of Ghassan Saed, Ph.D. Vol. 1
         B19      Deposition of Ghassan Saed, Ph.D. Vol. 2, Feb. 14, 2019
                  Exhibit 23 to Deposition of Ghassan Saed, Ph.D. Vol. 2; and
         B20
                  produced version of Pilot Study Lab Notes also attached
         B21      Exhibit 31 to Deposition of Ghassan Saed, Ph.D. Vol. 2
         B22      Exhibit 33 to Deposition of Ghassan Saed, Ph.D. Vol. 2
         B23      Exhibit 35 to Deposition of Ghassan Saed, Ph.D. Vol. 2
         B24      Exhibit 39 to Deposition of Ghassan Saed, Ph.D. Vol. 2
         B25      Exhibit 44 to Deposition of Ghassan Saed, Ph.D. Vol. 2
         B26      Deposition of Gregory Diette, M.D., Apr. 9, 2019
         B27      Deposition of H. Nadia Moore, Ph.D., Apr. 4, 2019
         B28      Deposition of Ie-Ming Shih, M.D., Ph.D., Mar. 26, 2019
         B29      Deposition of Jack Siemiatycki, Ph.D., Jan. 31, 2019
         B30      Deposition of Judith K. Wolf, M.D., Jan. 7, 2019

  1
      Relevant excerpts have been highlighted for the Court.
                                            14
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 15 of 21 PageID:
                                  26378



                 Section B: MDL Depositions and Exhibits 1
   Exhibit No. Description
      B31      Deposition of Judith Zelikoff, Ph.D., Jan. 21, 2019
      B32      Deposition of Karla Ballman, Ph.D., Mar. 22, 2019
      B33      Deposition of Laura Plunkett, Ph.D., D.A.B.T., Dec. 19, 2018
      B34      Deposition of Mark Krekeler, Ph.D., Jan. 25, 2019
      B35      Deposition of Mark W. Rigler, Ph.D., Feb. 6, 2019
      B36      Deposition of Michael Birrer, M.D., Ph.D., Mar. 29, 2019
      B37      Deposition of Michael Crowley, Ph.D., Jan. 4, 2019
      B38      Exhibit 18 to Deposition of Michael Crowley, Ph.D.
               Deposition of Patricia G. Moorman, M.S.P.H., Ph.D., Jan. 25,
      B39
               2019
      B40      Deposition of Rebecca Smith-Bindman, M.D. Vol. I, Feb. 7, 2019
      B41      Exhibit 24 to Deposition of Rebecca Smith-Bindman, M.D. Vol. I
               Deposition of Rebecca Smith-Bindman, M.D. Vol. II, Feb. 8,
      B42
               2019
      B43      Deposition of Robert Cook, Ph.D., Jan. 30, 2019
      B44      Deposition of Robert Kurman, M.D., Apr. 2, 2019
      B45      Deposition of Sarah E. Kane, M.D., Jan. 25, 2019
      B46      Deposition of Shawn Levy, Ph.D., Jan. 11, 2019
      B47      Deposition of Sonal Singh, M.D., M.P.H., Jan. 16, 2019
      B48      Deposition of William E. Longo, Ph.D., Feb. 5, 2019
      B49      Exhibit 12 to Deposition of William E. Longo, Ph.D.


                  Section C: MDL Expert Reports and CVs
   Exhibit No. Description
               Second Supplemental Expert Report of William E. Longo, Ph.D.
      C1
               & Mark W. Rigler, Ph.D., Feb. 1, 2019
      C2       Amended Expert Report of Robert B. Cook, Ph.D., Jan. 22, 2019
      C3       Curriculum Vitae of Dr. Mark W. Rigler, Ph.D.
      C4       Curriculum Vitae of Dr. William E. Longo, Ph.D.
      C5       Expert Report of Alan Campion, Ph.D., Nov. 16, 2018
      C6       Expert Report of Ann G. Wylie, Ph.D., Feb. 25, 2019
      C7       Expert Report of Anne McTiernan, M.D., Ph.D., Nov. 16, 2018
               Expert Report of April Zambelli-Weiner, Ph.D., M.P.H., Nov. 16,
      C8
               2018
      C9       Expert Report of Arch Carson, M.D., Ph.D., Nov. 16, 2018
      C10      Expert Report of Benjamin G. Neel, M.D., Ph.D., Feb. 25, 2019
                                       15
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 16 of 21 PageID:
                                  26379



                  Section C: MDL Expert Reports and CVs
   Exhibit No. Description
               Expert Report of Brooke Taylor Mossman, M.S., Ph.D., Feb. 25,
      C11
               2019
      C12      Expert Report of Cheryl Christine Saenz, M.D., Feb. 25, 2019
      C13      Expert Report of Christian Merlo, M.D., M.P.H., Feb. 25, 2019
      C14      Expert Report of Daniel L. Clarke-Pearson, M.D., Nov. 16, 2018
      C15      Expert Report of David A. Kessler, M.D., Nov. 16, 2018
      C16      Expert Report of Ellen Blair Smith, M.D., Nov. 16, 2018
      C17      Expert Report of Ghassan Saed, Ph.D., Nov. 16, 2018
      C18      Expert Report of Gregory Diette, M.D., M.H.S., Feb. 25, 2019
               Expert Report of H. Nadia Moore, Ph.D., D.A.B.T., E.R.T., Feb.
      C19      25, 2019 [Portions redacted pursuant to Discovery Confidentiality
               Order dated March 1, 2017]
      C20      Expert Report of Ie-Ming Shih, M.D., Ph.D., Feb. 25, 2019
      C21      Expert Report of Jack Siemiatycki, M.Sc., Ph.D., Nov. 16, 2018
      C22      Expert Report of Jeff Boyd, Ph.D., Feb. 25, 2019
      C23      Expert Report of Judith Wolf, M.D., Nov. 16, 2018
      C24      Expert Report of Judith Zelikoff, Ph.D., Nov. 16, 2018
      C25      Expert Report of Karla Ballman, Ph.D., Feb. 25, 2019
               Expert Report of Kelly Scribner Tuttle, Ph.D., C.I.H., Feb. 25,
      C26      2019 [Portions redacted pursuant to Discovery Confidentiality
               Order dated March 1, 2017]
               Expert Report of Kevin Holcomb, M.D., F.A.C.O.G., Feb. 25,
      C27
               2019
               Expert Report of Laura M. Plunkett, Ph.D., D.A.B.T., Nov. 16,
      C28
               2018
      C29      Expert Report of Laura Webb, Ph.D., Feb. 25, 2019
      C30      Expert Report of M. Darby Dyar, Ph.D., Feb. 25, 2019
      C31      Expert Report of Mark Krekeler, Ph.D., Nov. 16, 2018
      C32      Expert Report of Mary Poulton, Ph.D., Feb. 25, 2019
      C33      Expert Report of Michael Birrer, M.D., Ph.D., Feb. 25, 2019
               Expert Report of Michael M. Crowley, Ph.D., Nov. 12, 2018
      C34      [Portions redacted pursuant to Discovery Confidentiality Order
               dated March 1, 2017]
               Expert Report of Patricia G. Moorman, M.S.P.H., Ph.D., Nov. 16,
      C35
               2018
      C36      Expert Report of Rebecca Smith-Bindman, M.D., Nov. 15, 2018
      C37      Expert Report of Robert J. Kurman, M.D., Feb. 25, 2019
                                        16
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 17 of 21 PageID:
                                  26380



                    Section C: MDL Expert Reports and CVs
      Exhibit No. Description
         C38      Expert Report of Sarah E. Kane, M.D., Nov. 15, 2018
         C39      Expert Report of Shawn Levy, Ph.D., Nov. 16, 2018
         C40      Expert Report of Sonal Singh, M.D., M.P.H., Nov. 16, 2018
                  Excerpts of the Expert Report of William E. Longo, Ph.D. &
         C41
                  Mark W. Rigler, Ph.D., Nov. 14, 2018


                         Section D: Produced Documents
      Exhibit No. Description
         D1       JNJ_000245002-148
         D2       JNJ000322351-475
         D3       JNJ000085376-78
         D4       JNJTALC000147667-68
         D5       JNJTALC000294523-24
         D6       JNJTALC000891091-104
         D7       JNJTALC001021615-16


       Section E: Non-MDL Depositions, Transcripts, Expert Reports and Court
                                        Filings2
      Exhibit No. Description
                   Excerpts of the Deposition of Jack Siemiatycki, Ph.D., Oules v.
          E1       Johnson & Johnson, No. 2014 CA 088327 B (D.C. Super. Ct.
                   Dec. 16, 2016)
                   Excerpts of the Deposition of Patricia Moorman, Ph.D., M.S.P.H.,
          E2       Ingham v. Johnson & Johnson, No. 1522-CC10417-01 (Mo. Cir.
                   Ct. Mar. 12, 2018)
                   Excerpts of the Deposition of William E. Longo, Ph.D., Anderson
          E3       v. Borg-Warner Corp., No. BC666513, JCCP No. 5674 (Cal.
                   Super. Ct. Mar. 29, 2018)
                   Excerpts of the Deposition of William E. Longo, Ph.D., Herford
          E4
                   v. AT&T Corp., No. BC646315 (Cal. Super. Ct. Aug. 23, 2017)



  2
    Relevant testimony in trial transcripts and deposition transcripts is highlighted for
  the Court.
                                            17
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 18 of 21 PageID:
                                  26381



    Section E: Non-MDL Depositions, Transcripts, Expert Reports and Court
                                       Filings2
   Exhibit No. Description
                Excerpts of the Deposition of William E. Longo, Ph.D., In re
       E5       Kelvin Manbodh Asbestos Litig., No. 324/1997 (V.I. Terr. Ct.
                May 28, 2002)
                Excerpts of the Deposition of William E. Longo, Ph.D., Rimondi
       E6       v. BASF Catalysts LLC, No. MID-L-2912-17 (N.J. Super. Ct.
                Law Div. Jan. 7, 2019)
                Excerpts of the Deposition of William E. Longo, Ph.D.,
       E7       Starkweather v. ACandS, Inc., No. 00-6030 (Mass. Super Ct. July
                18, 2002)
                Excerpts of the Deposition of William E. Longo, Ph.D., Von
       E8       Salzen v. American Int’l Indus. Inc., No. BC6805786 (Cal. Super.
                Ct. June 27, 2018)
                Excerpts of the Deposition of William E. Longo, Ph.D., Weirick
       E9       v. Brenntag N. Am., Inc., No. BC656425 (Cal. Super. Ct. Apr. 17,
                2018)
                Excerpts of the Deposition of William E. Longo, Ph.D., Weirick
       E10      v. Brenntag N. Am., Inc., No. BC656425 (Cal. Super. Ct. Apr. 17,
                2019)
                Excerpts of the Deposition of William E. Longo, Ph.D., Wittman
       E11      v. Brenntag N. Am., Inc., No. BC646439 (Cal. Super. Ct. Nov. 20,
                2017)
                Excerpts of the Deposition of William E. Longo, Ph.D., Young v.
       E12      Johnson & Johnson, No. 1522-CC09728-02 (Mo. Cir. Ct. Jan. 25,
                2019)
                Expert Report of Jack Siemiatycki M.Sc., Ph.D. on Talc Use and
                Ovarian Cancer (Oct. 4, 2016) (submitted in Lloyd v. Johnson &
       E13
                Johnson (Plaintiff Eva Echeverria only), No. BC628228 (JCCP
                No. 4872) (Cal. Super Ct.)
                Excerpts of the Longo & Rigler, Suppl. Expert Report & Analysis
                of Johnson & Johnson Baby Powder and Valeant Shower to
       E14      Shower Talc Products for Amphibole Asbestos, Ingham v.
                Johnson & Johnson, No. 1522-CC10417-01 (Mo. Cir. Ct. Mar.
                11, 2018)
                Order Ex. A, In re Lamar Cty. Asbestos Litig., No. 2000-3559
       E15
                (Tex. Dist. Ct. July 5, 2001)


                                        18
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 19 of 21 PageID:
                                  26382



    Section E: Non-MDL Depositions, Transcripts, Expert Reports and Court
                                     Filings2
   Exhibit No. Description
                Rulings on Motions in Limine Ex. B, Weirick v. Brenntag N. Am.,
       E16
                Inc., No. BC656425 (Cal. Super. Ct. July 23, 2018)
                Tentative Ruling Permitting Dr. Plunkett’s Opinions in Part,
       E17      Lloyd v. Johnson & Johnson, No. BC628228, JCCP No. 4872
                (Cal. Super. Ct.)
                Excerpts of Transcript of Proceedings, Allen v. Brenntag N. Am.,
       E18
                Inc., No. DR 180132 (Cal. Super. Ct. Oct. 1, 2018)
                Excerpts of Transcript of Proceedings (A.M. Session), Herford v.
       E19      AT&T Corp., No. BC646315, JCCP 4674 (Cal. Super. Ct. Oct.
                25, 2017)
                Excerpts of Trial Transcript, Anderson v. Borg-Warner Corp.,
       E20
                No. BC666513, JCCP No. 5674 (Cal. Super. Ct. May 15, 2018)
                Excerpts of Trial Transcript, Allen v. Brenntag N. Am., Inc., No.
       E21
                DR180132 (Cal. Super. Ct. Oct. 17, 2018)
                Excerpts of Trial Transcript, Allen v. Brenntag N. Am., Inc., No.
       E22
                DR180132 (Cal. Super. Ct. Oct. 19, 2018)
                Excerpts of Trial Transcript, Brick v. Brenntag N. Am., Inc., No.
       E23
                BC674595 (Cal. Super. Ct. May 31, 2018)
                Excerpts of Trial Transcript, Henry v. Brenntag N. Am., Inc., No.
       E24
                MID-1748-17AS (N.J. Super. Ct. Law Div. Oct. 10, 2018)
                Excerpts of Trial Transcript, Leavitt v. Johnson & Johnson, No.
       E25
                RG17882401 (Cal. Super. Ct. Feb. 7, 2019)
                Excerpts of Trial Transcript, Leavitt v. Johnson & Johnson, No.
       E26
                RG17882401 (Cal. Super. Ct. Feb. 14, 2019)
                Excerpts of Trial Transcript, Ingham v. Johnson & Johnson, No.
       E27
                1522-CC10417-01 (Mo. Cir. Ct. June 8, 2018)
                Excerpts of Trial Transcript, Olson v. Brenntag N. Am., No.
       E28
                190328 (N.Y. Sup. Ct. Feb. 26, 2019)
                Excerpts of Trial Transcript, Rimondi v. BASF Catalysts LLC, No.
       E29
                MID-L-2912-17 (N.J. Super. Ct. Law Div. Mar. 5, 2019)
                Excerpts of Trial Transcript, Russell v. Janssen Res. & Dev. LLP,
       E30
                No. 150500362 (Phila. Ct. Comm. Pls. Apr. 12, 2018)
                Excerpts of Trial Transcript, Weirick v. Brenntag N. Am., Inc.,
       E31
                No. BC656425 (Cal. Super. Ct. Aug. 24, 2018)



                                        19
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 20 of 21 PageID:
                                  26383




      Section F: Plaintiffs’ Experts’ Communications with Health Canada
   Exhibit No. Description
                Email Submission of Anne McTiernan, M.D., Ph.D. to Health
       F1
                Canada, Feb. 5, 2019
                Letter from Jack Siemiatycki, M.Sc., Ph.D. to Health Canada,
       F2
                Feb. 6, 2019
                Email Exchange between Anne McTiernan, M.D., Ph.D. and
       F3
                Scott Hancock, Health Canada, Feb. 21, 2019
                Email Exchange between Ghassan Saed, Ph.D. and Scott
       F4
                Hancock, Health Canada, Feb.-Mar. 2019
                Email Exchange between Jack Siemiatycki, M.Sc., Ph.D. and
       F5
                Scott Hancock, Health Canada, Mar. 2019


          Section G: Documents Relating to Dr. Saed’s Lab Notebooks
   Exhibit No. Description
                Plaintiffs’ Steering Committee’s Responses & Objections to the
      G1        Notice of Dep. of Ghassan M. Saed, Ph.D. & Duces Tecum, Dec.
                20, 2018
                Letter from P. Leigh O’Dell to Hon. Joel A. Pisano, Dec. 27,
      G2
                2018
                Letter from Susan M. Sharko to Hon. Joel A. Pisano, Jan. 25,
      G3
                2019
                Letter from Daniel R. Lapinski to Hon. Joel A. Pisano, Jan. 31,
      G4
                2019
      G5        Letter from Hon. Joel A. Pisano to Counsel, Feb. 5, 2019
                Letter Opinion from Hon. Joel A. Pisano to All Counsel of
      G6
                Record, Apr. 26, 2019


     Section H: Plaintiffs’ Requests for Baby Powder Formula Documents
   Exhibit No. Description
      H1       Letter from Chris Tisi to Susan Sharko, Aug. 30, 2018
               Exhibits 1-3 to Response Email from Richard T. Bernardo to
      H2       Chris Tisi, Oct. 16, 2018 [FILED UNDER SEAL Pursuant to
               Discovery Confidentiality Order dated March 1, 2017]


                                        20
Case 3:16-md-02738-FLW-LHG Document 9723-2 Filed 05/07/19 Page 21 of 21 PageID:
                                  26384




                  Section I: Miscellaneous MDL Documents
   Exhibit No. Description
               2-TalcDataResults-janehall.xlsx produced by plaintiffs prior to
       I1
               the deposition of Rebecca Smith-Bindman
               Email Exchange between Susan Sharko and P. Leigh O’Dell,
       I2
               Feb.-Mar. 2019
               Plaintiffs’ Steering Committee’s Initial Designation & Disclosure
       I3
               of Non-Case Specific Expert Witnesses


        3.    I certify that the foregoing statements made by me are true. I am aware

  that if any of the foregoing statements made by me are willfully false, I may be

  subject to punishment.



  Dated: May 7, 2019
                                                    Julie L. Tersigni




                                         21
